         Case 1:18-cv-11751-PAE Document 17 Filed 01/18/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KHARISMA McNEIL,

                              Plaintiff,
                                                          1:18-cv-11751-PAE
                - against -
                                                          NOTICE OF APPEARANCE
LVMH INC., FRESH, INC.,
AARON OWEN, HANNAH LEE,

                              Defendants.




       PLEASE TAKE NOTICE that I, B. Aubrey Smith, hereby respectfully enter my

appearance for Defendants LVMH Moët Hennessy Louis Vuitton Inc.,1 Fresh, Inc., Aaron Owen,

and Hannah Lee in the above-captioned action, and request that copies of all papers in this action

be served upon me at the address stated below.

       I certify that I am admitted to practice in this Court.

Dated: New York, New York
       January 18, 2019

                                                      Respectfully submitted,


                                                      s/ B. Aubrey Smith

                                                      B. Aubrey Smith
                                                      WINSTON & STRAWN LLP
                                                      200 Park Avenue
                                                      New York, New York 10166
                                                      (212) 294-6700
                                                      BASmith@winston.com


1
 Plaintiffs incorrectly referred to LVMH Moët Hennessy Louis Vuitton Inc. as “LVMH, Inc.”
(See Dkt. 8, Am. Compl. ¶ 6.)
